NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to the method of claim 1 and the control unit of the apparatus of claim 16, the prior art does not teach, suggest or render obvious the claimed limitations of executing a total emission program when connected to an external power source, monitoring for the replacement of the first cartridge with a  second cartridge when the dispenser is disconnected to the external power source, and restarting the program in response to the replacement of the first cartridge with the second cartridge after the dispenser is reconnected to the external power source in combination with the other claimed limitations.  In regard to the apparatus of claim 27, the prior art does not teach, suggest or render obvious the claimed control unit configured to execute a total emission program when connected to an external power source, forcing the capacitor to discharge to ground through the switch when the dispenser is disconnected to the external power source and the replaceable cartridge is removed from the receptacle, and restarting the program in response to the replacement of the replaceable cartridge with the fresh replaceable cartridge after the dispenser is reconnected to the external power source in combination with the other claimed limitations.  The closest prior art of record was determined to be Bartsch et al. (US 6,581,915) and Hasenoehrl (US 2018/0104371).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774